     Case 2:19-bk-20269-NB              Doc 3 Filed 09/03/19 Entered 09/03/19 13:03:36                         Desc
                                         Main Document    Page 1 of 3




 AttorneyorPadyName,Address,Telephone& FM Nos,StateBarNo &     FOR COURT USE ONLY
 EmailAddress
 AIM ack
 5/57 W Century Blvd #120
 Los Angel
         es,CA 90045

 BookerChism
 5757 W estCentury Blvd #120
 LosAngeles CA 90045

 DanielFernandez
 2211W est132nd
 LosAngeles,CA 90045


 EE1 AttornefforPetitioning Creditorls)
 Z Petitionlng Creditorls)appearingwithoutattorney
                                   UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION
 In re:
                                                               CASE NO.22:19-bk-20269-NB
 JoelSpivak                                                    CHAPTER:7


                                                                         SU M M O NS A N D NO TIC E O F
                                                                        STATUS C O NFERENC E IN AN
                                                                     INVO LUNTARY BAN KRU PTCY C ASE
                                                  Debtorls).

Totheabove-nameddebtorts):
    Pursuantto 11U.S.C.j303,aninvoluntarypetitionwasfiledon 8/30/2019 inthisbankruptcycourtprayingforthe
entryofan orderforreliefagainstyou underchapter '7 ofti
                                                      tl
                                                       e 11 ofthe BankruptcyCode,A copyofthe involuntary
petition accom paniesthi
                       s sum m ons.
A status conference in the involuntary case com m enced by the involuntary peti
                                                                              tion has been setfor:
            Hearing Date:10/29/2019               Place:
            Time:11:00am                          Z 255EastTempleStreet,LosAngeles,CA 90012
            Courtroom:1545                        Z 21041BurbankBoudevard,W oodlandHills,CA 91367
                                                  E1 3420Twel
                                                            fthStreet,Riverside,CA 92501
                                                  Eq)411WestFourthStreet,SantaAna,CA 92701
                                                  Z 1415State Street,SantaBarbara,CA 93101
   Ifyou wish to oppose the entryofanorderforrelief,you m ustfile withtheclerkofthiscoud ananswerto the
involuntarypetitionoramotionpursuantto FRBP 1011(c)wi
                                                    thin21daysafterthedateofserviceofthissummonsand
attached involuntary petition,plus 3 addi
                                        tionaldays ifyouwere served bymail. Atthe same time,you mustal
                                                                                                     so serve a
copyoftheanswerormotiononthepetitioner'sattorney(oronthepetitioner,ifthepeti
                                                                           tionerdoesnothaveanattorney)
attheaddressstatedabove.lfyoufileamotionunderFRPB 1011(c),yourtimetoanswerthepeti    tionwillbegoverned
bythatrule,


          Thisform i
                   smandatory. l
                               thasbeen approvedforuseintheUni
                                                             ledSlatesBankruptcyCourtforlhe CentralDistri
                                                                                                        ctofCal
                                                                                                              ifornia.
Decemberzolz                                               page 1                          F IOIO-I.SUM M O NS .INVO L
    Case 2:19-bk-20269-NB             Doc 3 Filed 09/03/19 Entered 09/03/19 13:03:36                          Desc
                                       Main Document    Page 2 of 3




TO THE DEBTO R:
IF YOU FAIL TO TIM ELY FILE A RESPONSE TO THIS SUMMONS,THE BANKRUPTCY COURT MAY ENTER AN
ORDER FOR RELIEFIN ACCORDANCE WITH 11U.S.C.j303(h).

TO THE PETITIONING CREDITORIS):
IF YOU FAIL TO TIM ELY SERVE THE SUMMONS AND INVOLUNTARY PETITION AND/OR TO FILE PROOF OF
SERVICE OF DOCUMENT THEREOF W ITH THE COURT OR TO APPEAR AT THE STATUS CONFERENCE,THIS
INVOLUNTARY CASE MAY BE DISMISSED IN ACCORDANCE W ITH LBR 1010-1.


                                                                  KATHLEEN J.CA M PBELL
                                                                  CLERK OF COU T



                                                                  By:SONNY M ILAN
                                                                         Deputy Clerk




        Thisform i
                 smandatory.Ithasbeenapproved foruseintheUni
                                                           tedStatesBankruptcyCourtforthe CerhtralDistri
                                                                                                       d ofCal
                                                                                                             ifornia.
Decemberzolz                                              page2                           F IOIO-I.SUM M O NS-INVO L
     Case 2:19-bk-20269-NB              Doc 3 Filed 09/03/19 Entered 09/03/19 13:03:36                            Desc
                                         Main Document    Page 3 of 3




                                   P RO O F O F SERV IC E O F DO C UM E NT
Iam overthe ageof18 and nota padyto thi
                                      s bankruptcy case oradversaryproceeding. My businessaddress is:


A true and correctcopy ofthe foregoing documententitled:SUMMONS AND NOTICE OF STATUS CONFERENCE IN
AN INVOLUNTARY BANKRUPTCY CASE willbeservedorwasserved(a)onthejudgeinchambersintheform and
mannerrequiredbyLBR 5005-2(d);and(b)inthemannerstatedbelow:
1.TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuantto controlling General
Ordersand LBR,theforegoing documentwillbeservedbythecourtviaNEFandhyperlinktothedocument.On(datej
             , Ichecked t
                        he CM /ECF docketforthisbankruptcy caseoradversary proceeding and determ inedthatthe
foll
   owing personsare onthe Electroni
                                  c MailNotice Listto receive NEF transm i
                                                                         ssionatthe emailaddressesstated bel
                                                                                                           ow:




                                                                         r-lServiceinformationcontinuedonattachedpage
2. SERVED BY UNITED STATES M AIL:
On(dale)                ,Iservedthefollowingpersonsand/orentitiesatthe I
                                                                       astknownaddressesinthisbankruptcy
caseoradversary proceeding by placing a true and correctcopythereofin a sealed envelope in the Uni
                                                                                                 ted States mail,
firstclass,postageprepaid,andaddressedasfollows.Listingthejudgehereconsti
                                                                        tutesadecl
                                                                                 arationthatmai
                                                                                              lingtothe
judgewillbecompletedno Iaterthan24 hoursafterthedocumentisfiled.



                                                                         I--IServicei
                                                                                    nformati
                                                                                           oncontinuedonattachedpage
3. SERVED BY PERSONAL DELIVERY,OVERNIGHT MAIL.FACSIMILE TRANSM ISSION OR EMAIL (state method
foreachpersonorenti tvserved):PursuanttoF.R.CiV.P.5and/orcontrollingLBR,on(dalè)             ,Iservedthe
foll
   owing personsand/orenti
                         tiesbypersonaldeli
                                          very,overnightmailservice,or(forthosewhoconsentedinwritingto
suchservicemethod),byfacsimiletransmissionand/oremailasfollows.Listingthejudgehere consti
                                                                                        tutesadecl aration
thatpersonaldeli
               veryon,orovernightmailto,thejudgewillbecomnl etednoIaterthan24 hoursafterthedocumentis
filed.




                                                                         f-lServiceinformationcontinuedonattach-
                                                                                                               edpage
Ideclareunderpenalty'ofperjuryundertheIawsoftheUnitedStatesthattheforegoing i
                                                                            strueandcorrect,


 Date                     Printed Name                                           Signature




         Thisform i
                  smandatory. Ithasbeenapproved foruse in the Uni
                                                                tedStatesBankruptcyCoud fortheCentralDistrictofCaliforni
                                                                                                                       a.
oecemberzolz                                                page3                             F IOIO-I.SUM M O NS.INVO L
